OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed with costs.
The issue decided by the Appellate Division—whether the area in which plaintiff suffered his injury was a “floor, passageway [or] walkway” within the meaning of 12 NYCRR 23-1.7 (d)—was not preserved in the Court of Claims, and the Appellate Division’s ruling must be deemed an exercise of its interests of justice jurisdiction. We have no power to review either the Appellate Division’s exercise of its discretion to reach that issue, or the issue itself (Elezaj v Carlin Constr. Co., 89 NY2d *1088992, 994-995 [1997]; Brown v City of New York, 60 NY2d 893 [1983]; Feinberg v Saks & Co., 56 NY2d 206, 210-211 [1982]; Domino v Mercurio, 13 NY2d 922, 923 [1963]).